Title: To Benjamin Franklin from Mattheus Lestevenon van Berkenrode, 25 July 1783
From: Berkenrode, Mattheus Lestevenon heer van Hazerswoude en
To: Franklin, Benjamin


          
            paris ce 25 Juillet 1783.
          
          L’Ambassadeur de Hollande a L’honneur d’assurer Monsieur Francklin de
            Ses tres humbles Civilités, et celui de Le remercier du Cadeau qu’il à bien voulu lui
            faire, en lui envoiant Les Constitutions des treize Etats Unis de L’Amerique./
        